Citation Nr: 0901027	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for cold injury 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served in the Army National Guard from June 6, 
1976 to September 11, 1976 and in the Air Force from May 1982 
to May 1986. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claims. 

In September 2008, the veteran testified at a video-
conference hearing before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The veteran's hearing loss was incurred in, or caused by, 
his active service. 

2.   The preponderance of the evidence shows that the 
veteran's neuropathy was not present in service and is not 
otherwise causally related to service or to an incident of 
service origin, including frostbite.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008). 

2.  The criteria for entitlement to service connection for 
cold injury residuals have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  In regard to the veteran's hearing 
loss claim, as this claim is granted, any failure in 
notifying or assisting him is harmless error.   In regard to 
his cold injury residuals claims, an RO letter dated in 
November 2006 informed the veteran of all three elements 
required by 38 C.F.R. § 3.159(b) as stated above.  In light 
of the denial of this claim, no disability rating or 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the veteran's 
available service medical records, VA treatment records, and 
private treatment records.  The RO has also provided him with 
a VA examination.  Attempts were made in July 2006, August 
2006, and September 2007 to obtain a complete copy of the 
veteran's service medical records, specifically for his 
period of active duty from May 1982 to May 1986; however, the 
only records associated with the claims file pertain to his 
Army National Guard duty from 1975 to 1979.  Significantly, 
however, insofar as the Board concedes that the veteran 
suffered cold injuries during service and the veteran denied 
receiving treatment for this injury during service, the 
inability to locate additional service medical records is 
non-prejudicial.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as a sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A.  Hearing Loss

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 
(1993).

The veteran contends that his hearing loss is attributed to 
in-service noise exposure, specifically due to an event in 
1985 when an artillery simulator exploded in his barracks.  
The veteran has submitted various statements from fellow 
soldiers corroborating his account of this in-service event.  
The veteran has also reported exposure to jet engine noise 
while in the Air Force from 1982 to 1986.  

Post-service, the veteran sought private treatment from Molly 
Mathews, M.S., C.C.C.-A., for hearing loss.  In March 2007, 
Dr. Mathews submitted a statement indicating that the veteran 
had mild to moderate high frequency sensorineural hearing 
loss bilaterally.  Dr. Mathews also reported that the 
veteran's case history revealed exposure to a mortar 
simulator blast and jet engine noise, which were likely 
responsible for the high frequency noise-induced notch, which 
she explained was typical of noise trauma at extreme sound 
pressure levels.    

In May 2007, the veteran underwent a VA audiological 
evaluation at which hearing loss was shown in accordance with 
VA standards.  See 38 C.F.R. § 3.385 (2008).  At the outset 
of the examination report, the examiner indicated that he had 
reviewed the veteran's claims folder.  After discussing the 
veteran's pertinent history, the findings of his physical 
examination, and the results of diagnostic studies, the 
examiner stated that the veteran had normal to moderately 
severe sensorineural hearing loss in the right ear and normal 
to mild sensorineural hearing loss in the left ear.  The 
examiner stated that it was not possible to resolve whether 
the veteran's hearing loss was due to in-service noise 
exposure, reporting that without his Air Force records or 
civilian occupational hearing tests, the onset of hearing 
loss was a matter of mere speculation.  The examiner also 
stated that the current loss was at least as likely as not, 
if not more likely than not, a result of non-military noise 
exposure as opposed to military noise exposure.  The examiner 
went on to explain that all new military recruits were 
checked for hearing loss upon enlistment, and if the veteran 
had such loss, he would have been placed on a hearing profile 
and/or placed in the hearing conservation program; however, 
because the veteran did not recall undergoing hearing tests 
during service or being placed on such a program, the 
circumstantial evidence indicated that he did not have 
hearing loss to a compensable degree upon separation from 
service.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the veteran's hearing loss was caused 
by in-service noise exposure.  There is no reason to doubt 
the credibility of the veteran in reporting exposure to noise 
during service.  His records are internally consistent, and 
it is facially plausible that he was exposed to noise while 
in service, especially given the numerous reports by the 
veteran and fellow soldiers regarding the 1985 artillery 
simulator explosion.  In this regard, the Board notes that 
veteran and his fellow soldiers are competent to report the 
occurrence of events they witnessed during service.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (stating that 
competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted).  

Further, the veteran's private doctor, Dr. Mathews, provided 
the opinion that the veteran's hearing loss, which was 
consistent with extreme noise pressure, was likely caused by 
in-service noise exposure.  The Board finds the medical 
opinion of Dr. Mathews to be probative as to the etiology of 
the veteran's hearing loss.  The Board acknowledges the May 
2007 VA examiner's opinion that the etiology of the veteran's 
hearing loss could not be determined without resorting to 
speculation and that the veteran's hearing loss was at least 
as likely as not, if not more likely than not, a result of 
non-military noise exposure.  However, the Board also notes 
that, where a physician is unable to provide a definite 
causal connection between the veteran's condition and 
service, the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (citing Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993).  

Therefore, the veteran meets all three elements required for 
service connection.  He currently has hearing loss under VA 
standards.  Additionally, he has consistently reported the 
incident in service which caused his hearing loss, and has 
submitted numerous competent accounts of the same incident 
from fellow soldiers.  Finally, the veteran's private doctor 
attributed his hearing loss to his time in service, thereby 
providing the necessary nexus between the claimed in-service 
injury and the present disability.  Therefore, the veteran's 
claim for service connection for bilateral hearing loss is 
granted.  


B.  Cold Injury Residuals

The veteran contends that his currently diagnosed neuropathy 
is causally related to exposure to extremely cold 
temperatures, and subsequent frostbite, during his active 
duty in Maine while in the Air Force.  Specifically, the 
veteran has reported that, while in service, he went 
underneath his housing unit to fix a leak and got wet while 
working in standing water in the crawl space; his skin 
apparently froze while he was repairing the leak, causing the 
skin on his feet to become red and blotchy with white spots.  
The veteran has reported having problems with his feet and 
hands staying warm since this incident.   

The veteran has denied receiving any treatment for cold 
injuries while in service.  At his September 2008 hearing and 
during VA treatment in November 2006, the veteran reported 
that he did not receive any treatment for frostbite while in 
active service.  As noted above, the veteran's service 
medical records from his period of service in the Air Force 
are unavailable.  Giving the veteran the benefit of the 
doubt, however, the Board concedes that he was exposed to 
extremely cold temperatures while in service in Maine and 
likely suffered cold injuries as a result of this exposure.  
Accordingly, because it is undisputed that the veteran has 
neuropathy of the upper and lower extremities, and the Board 
concedes that the veteran suffered cold injuries while in 
service, the Board will focus on the evidence that pertains 
to whether his neuropathy is related to service.  See 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

During VA treatment in November 2006, the veteran was 
diagnosed with probable peripheral neuropathy in his hands 
and feet; the doctor noted that this was likely related to 
alcoholism.  

The veteran sought VA treatment for foot pain in May 2007, 
reporting a history of frostbite injury to his toes that 
continued to give him sharp pain in the tips of his toenails.  
The veteran was referred to a VA podiatrist.  During follow-
up treatment with a podiatrist in June 2007, the veteran 
again reported a history of frostbite injury to his feet 22 
years prior while in service and stated that he had pain in 
his toes ever since that had worsened over the years.  In 
addition to the veteran's reported history, the doctor noted 
that the veteran had a history of alcoholism and stated that 
there was always a chance that his alcoholism was causing his 
neuropathy symptoms.  The doctor diagnosed the veteran with 
foot pain and noted a history of frostbite injury per the 
veteran.  Significantly, VA treatment records dated from May 
2006 and June 2006 indicate that the veteran does, in fact, 
have alcoholic liver disease with ascites and is an 
alcoholic.  Additionally, at a November 2006 general medical 
examination, the VA doctor noted that the veteran began 
drinking alcohol in 1983 and had smoked three-quarters of a 
pack of cigarettes a day for the last 30 years.  

In September 2007, the veteran was afforded a VA examination.  
At the outset, the doctor noted that she had reviewed the 
claims file, which at that time did not contain service 
medical records or pertinent private treatment records.  She 
commented that, based on her review of the file, it was 
apparent that the veteran had a long history of alcohol abuse 
and subsequent liver disease.  After discussing the veteran's 
pertinent history, the findings of her physical examination, 
and the results of diagnostic studies, the examiner diagnosed 
the veteran with neuropathy and provided the opinion that 
this condition was not caused by, or the result of, an in-
service injury, such as brief hourly exposure to cold 
weather.  Rather, the examiner attributed the veteran's 
neuropathy to his longstanding history of alcohol abuse, 
which she noted was so severe that the veteran was on the 
liver transplant list.  Finally, the examiner noted that 
although the veteran had quit using alcohol a year prior, 
alcohol and tobacco use can and will cause neuropathy.  

In a September 2007 letter, the veteran's private doctor, 
Dane J. Myers, D.P.R., J.D., reported that he had been 
treating the veteran for painful feet, which he stated had 
been diagnosed as neuropathy.  Dr. Myers indicated that the 
veteran had reported having problems with painful feet after 
suffering frostbite in 1985.  After discussing his treatment 
of the veteran, Dr. Myers provided the opinion that the 
veteran's problems with his feet and hands were due to 
exposure to cold weather and the subsequent frostbite he 
suffered in 1985.  

In a February 2008 letter, Dr. Myers reported that, despite 
VA's determination that the veteran's neuropathy was caused 
by his alcohol abuse, he still felt that, based on the 
veteran's history, his neuropathy was initially caused by 
frostbite in 1985.  Dr. Myers noted that there was no doubt 
that the veteran's alcohol abuse had increased his neuropathy 
symptoms; however, with the history of his problems beginning 
with the frostbite episode, the primary cause of his 
neuropathy most likely occurred in 1985.  

Finally, at his September 2008 hearing, the veteran stated 
that ever since the in-service incident when his skin froze, 
he had problems with his feet getting cold and took 
precautionary measures to keep them warm.  However, he stated 
that he did not seek treatment for his foot pain until 2007, 
when he saw Dr. Myers.  The veteran also stated that the pain 
and discomfort from this in-service incident were not the 
real problem; rather, the pain and discomfort he had when his 
neuropathy began was the real problem, and he assumed that 
this was related to his drinking, based on what he had been 
told by doctors.

Based on the foregoing, the Board finds that the 
preponderance of the competent medical evidence shows that 
the veteran's neuropathy is not due to cold injuries during 
service.  After a thorough review of the claims file, the 
September 2007 VA examiner provided the opinion that the 
veteran's neuropathy was more likely due to his twenty-plus 
year history of alcohol abuse than hourly exposure to cold 
while in service, noting that alcohol and tobacco use can and 
do cause neuropathy.  Similarly, in November 2006, a VA 
doctor stated that the veteran's neuropathy was likely 
related to alcoholism, and in June 2007, another VA doctor 
reported that there was always a chance that the veteran's 
alcoholism was causing his neuropathy symptoms.  Further, the 
veteran has reported that he began using alcohol in 1983, and 
stated at his hearing that he assumed his neuropathy was 
related to his drinking.  
  
The only evidence of record indicating a nexus between the 
veteran's in-service cold injuries and current neuropathy is 
Dr. Myers' letters dated in September 2007 and February 2008.  
Although Dr. Myers reported that the veteran's neuropathy 
resulted from exposure to cold during service, there is no 
indication that Dr. Myers had reviewed the veteran's claims 
file or medical records when rendering this opinion.  
Additionally, Dr. Myers appears to base his opinion on the 
fact that the veteran had reported neuropathy symptoms since 
the frostbite episode in 1985.  However, the Board finds that 
the veteran's statements about suffering from continuity of 
symptomatology since 1985 not to be credible.  First, on a 
Dental Patient Medical History dated in 1986, contemporaneous 
to service, the veteran gave no history of any symptoms 
associated with a frostbite injury.  Also of note, the 
veteran underwent extensive work-up by VA between May 2006 
and September 2006, but he made no mention of neuropathy or 
any other symptoms associated with a frostbite injury.  Nor 
were there any findings of such.  It was not until after the 
veteran submitted his claim for VA benefits in September 2006 
that complaints related to a frostbite injury appear in his 
treatment records.  And in a June 2007 VA treatment note, he 
told the examiner that he needed a statement that his 
examination is consistent with a history of frostbite.  This 
evidence, as a whole, diminishes the veteran's credibility as 
to his complaints of continuity of symptomatology.  

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

In weighing and balancing the opinions of record, the Board 
finds that the probative weight of Dr. Myers' September 2007 
and February 2008 letters is greatly diminished because it 
was conducted absent a review of the veteran's medical 
record, including his claims file, and based on an inaccurate 
factual history of a continuity of symptomatology.  
Furthermore, these letters are the only medical evidence 
indicating a causal relationship between the veteran's 
neuropathy and in-service exposure to cold; whereas the 
treatment records from several VA doctors and the September 
2007 VA examination report, which is based on a review of the 
claims file, instead attribute this condition to the 
veteran's longstanding history of alcohol abuse.  Therefore, 
the VA examination report and VA treatment records are 
afforded greater weight than the two medical opinions of 
questionable probative value from Dr. Myers.  

The Board is aware of the veteran's belief that his 
neuropathy is related to cold exposure during service; 
however, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim.

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for cold injury residuals.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).  Accordingly, the veteran's claim for service 
connection for this disability is denied.  


ORDER

Service connection for hearing loss is granted. 

Service connection for cold injury residuals is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


